Exhibit 10(i)(a)

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is entered into effective as of this 31st day of
December, 2004, by and among W. Swope Montgomery, Jr. (the “Executive”), BNC
Bancorp, a North Carolina corporation, and Bank of North Carolina, a North
Carolina-chartered bank and wholly owned subsidiary of BNC Bancorp. BNC Bancorp
and Bank of North Carolina are hereinafter sometimes referred to together or
individually as “BNC.”

 

WHEREAS, the Executive is the President and Chief Executive Officer of BNC,
possessing unique skills, knowledge, and experience relating to BNC’s business,
and the Executive has made and is expected to continue to make major
contributions to the profitability, growth, and financial strength of BNC and
affiliates,

 

WHEREAS, BNC recognizes that, as is the case for most companies, the possibility
of a Change in Control (as defined herein) exists,

 

WHEREAS, BNC desires to assure itself of the continuity of management and
desires to establish minimum severance benefits for certain of its officers and
other key employees, including the Executive, if a Change in Control occurs,

 

WHEREAS, BNC wishes to ensure that officers and other key employees are not
practically disabled from discharging their duties if a proposed or actual
transaction involving a Change in Control arises,

 

WHEREAS, BNC desires to provide additional inducement for the Executive to
remain in the employ of BNC as President and Chief Executive Officer,

 

WHEREAS, BNC and the Executive desire to set forth in this Employment Agreement
the terms and conditions of the Executive’s employment,

 

WHEREAS, the Executive and Bank of North Carolina are parties to an employment
agreement dated as of January 1, 1999, but the Executive and BNC intend that
this Employment Agreement supersede and replace the previous employment
agreement in its entirety, and

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of BNC, is contemplated insofar as BNC or any
affiliates are concerned.

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

ARTICLE 1

EMPLOYMENT

 

1.1 EMPLOYMENT. BNC Bancorp and Bank of North Carolina hereby employ the
Executive to serve as President and Chief Executive Officer according to the
terms and conditions of this Employment Agreement and for the period stated in
Article 3. The Executive hereby accepts employment according to the terms and
conditions of this Employment Agreement and for the period stated in Article 3.

 

1.2 SERVICE ON THE BOARD OF DIRECTORS. (a) Board of Directors of BNC Bancorp.
The Executive is currently serving as a director of BNC Bancorp. BNC Bancorp
shall nominate the Executive for election as a director at such times as
necessary so that the Executive will, if elected by stockholders, remain a
director of BNC Bancorp throughout the term of this Employment Agreement. The
Executive hereby consents to serve as a director of BNC Bancorp, and the
Executive hereby consents to being named as a director of BNC Bancorp in
documents



--------------------------------------------------------------------------------

filed by BNC Bancorp with the Securities and Exchange Commission. The Executive
shall be deemed to have resigned as a director of BNC Bancorp effective
immediately after termination of the Executive’s employment under Article 5 of
this Employment Agreement, regardless of whether the Executive submits a formal,
written resignation as director.

 

(b) Board of Directors of Bank of North Carolina. The Executive is currently
serving as a director of Bank of North Carolina. The board of directors of BNC
Bancorp and the board of directors of Bank of North Carolina shall undertake
every lawful effort to ensure that the Executive continues throughout the term
of his employment to be elected or reelected as a director of Bank of North
Carolina. The Executive shall be deemed to have resigned as a director of Bank
of North Carolina effective immediately after termination of the Executive’s
employment under Article 5 of this Employment Agreement, regardless of whether
the Executive submits a formal, written resignation as director.

 

ARTICLE 2

DUTIES

 

As President and Chief Executive Officer of BNC Bancorp, the Executive shall
serve under the direction of BNC Bancorp’s board of directors and in accordance
with BNC Bancorp’s Articles of Incorporation and Bylaws, as each may be amended
or restated from time to time. As President and Chief Executive Officer of Bank
of North Carolina, the Executive shall serve under the direction of Bank of
North Carolina’s board of directors and in accordance with Bank of North
Carolina’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time. The Executive shall report directly to the board of
directors. He shall serve BNC faithfully, diligently, competently, and to the
best of his ability, and he shall exclusively devote his full time, energy, and
attention to the business of BNC and to the promotion of BNC’s interests
throughout the term of this Employment Agreement. Without the written consent of
BNC Bancorp’s board of directors, during the term of this Employment Agreement
the Executive shall not render services to or for any person, firm, corporation,
or other entity or organization in exchange for compensation, regardless of the
form in which such compensation is paid and regardless of whether it is paid
directly or indirectly to the Executive. Nothing in this Article 2 shall prevent
the Executive from managing his personal investments and affairs, provided that
doing so does not interfere with the proper performance of his duties and
responsibilities as President and Chief Executive Officer.

 

ARTICLE 3

TERM OF EMPLOYMENT

 

The initial term of this Employment Agreement shall be for a period of three
years, commencing December 31, 2004. On the first anniversary of the December
31, 2004 effective date of this Employment Agreement and on each anniversary
thereafter, this Employment Agreement shall be extended automatically for one
additional year unless BNC’s board of directors determines that the term shall
not be extended. If the board of directors determines not to extend the term, it
shall promptly notify the Executive in writing. If the board decides not to
extend the term of this Employment Agreement, this Employment Agreement shall
nevertheless remain in force until its term expires. The board’s decision not to
extend the term of this Employment Agreement shall not – by itself – give the
Executive any rights under this Employment Agreement to claim an adverse change
in his position, compensation, or circumstances or otherwise to claim
entitlement to severance benefits under Articles 6 or 7 of this Employment
Agreement. References herein to the term of this Employment Agreement shall
refer to the initial term, as the same may be extended. Unless sooner
terminated, the Executive’s employment shall terminate when he reaches age 65.

 

ARTICLE 4

COMPENSATION AND OTHER BENEFITS

 

4.1 BASE SALARY. In consideration of the Executive’s performance of his
obligations under this Employment Agreement, BNC Bancorp shall pay or cause to
be paid to the Executive a salary at the annual rate of not less than $ 230,000,
payable in monthly installments. The Executive’s salary shall be reviewed
annually by the Compensation Committee of BNC’s board of directors or by such
other board committee as has jurisdiction over



--------------------------------------------------------------------------------

executive compensation. The Executive’s salary shall be increased no more
frequently than annually to account for cost of living increases. The
Executive’s salary also may be increased beyond the amount necessary to account
for cost of living increases at the discretion of the committee having
jurisdiction over executive compensation. However, the Executive’s salary shall
not be reduced. The Executive’s salary, as the same may be increased from time
to time, is referred to in this Employment Agreement as the “Base Salary.”

 

4.2 BENEFIT PLANS AND PERQUISITES. The Executive shall be entitled throughout
the term of this Employment Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including BNC’s 401(k) Plan, and to receive
any and all other fringe benefits provided from time to time, provided that the
Executive satisfies the eligibility requirements for any such plans or benefits.
Without limiting the generality of the foregoing –

 

(a) Participation in Stock Plans. The Executive shall be eligible to participate
in BNC’s stock option plans and other stock-based compensation, incentive,
bonus, or purchase plans existing on the date of this Employment Agreement or
adopted during the term of this Employment Agreement.

 

(b) Club Dues. During the term of this Employment Agreement, BNC shall pay or
cause to be paid the Executive’s membership assessments and dues in civic clubs.
Without limiting the generality of the foregoing, the Executive shall be
reimbursed for assessments, dues, and expenses associated with his membership in
and use of the Colonial Country Club located in Thomasville, North Carolina.

 

(c) Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred in performing his
obligations under this Employment Agreement, including but not limited to all
reasonable business travel and entertainment expenses incurred while acting at
the request of or in the service of BNC and reasonable expenses for attendance
at annual and other periodic meetings of trade associations.

 

(d) Use of Automobile. The Executive shall have the use of an automobile titled
in BNC’s name for use by the Executive in carrying out his duties for BNC, the
insurance and maintenance expenses of which shall be paid by BNC. As additional
compensation, the Executive may use such automobile for personal purposes,
provided that the Executive renders an accounting of his business and personal
use to BNC in accordance with regulations under the Internal Revenue Code of
1986, as amended. The provisions of this paragraph shall not be construed to
permit the use of such vehicle by family members of the Executive.

 

4.3 VACATION. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by BNC. The
Executive shall not be entitled to any additional compensation for failure to
use allotted vacation or sick leave, nor shall the Executive be entitled to
accumulate unused sick leave from one year to the next unless authorized by
BNC’s board of directors to do so. Vacation days not used in a given year may
not be carried over from one calendar year to the next.

 

4.4 INDEMNIFICATION AND INSURANCE. (a) Indemnification. BNC Bancorp shall
indemnify the Executive or cause the Executive to be indemnified with respect to
his activities as a director, officer, employee, or agent of BNC Bancorp or Bank
of North Carolina or as a person who is serving or has served at the request of
BNC Bancorp (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture trust or other enterprise,
domestic or foreign, in which BNC Bancorp has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred by him (“Expenses”) in connection with any claim against the Executive
that is the subject of any threatened, pending, or completed action, suit, or
other type of proceeding, whether civil, criminal, administrative,
investigative, or otherwise and whether formal or informal (a “Proceeding”), to
which the Executive was, is, or is threatened to be made a party by reason of
the Executive being or having been such a director, officer, employee, agent, or
representative.



--------------------------------------------------------------------------------

The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during his service in
such position. The benefits provided to the Executive under this Employment
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
such affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by BNC under this Employment Agreement.
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of BNC hereunder.

 

(b) Exclusions. Anything herein to the contrary notwithstanding, however,
nothing in this section 4.4 requires indemnification, reimbursement, or payment
by BNC Bancorp or Bank of North Carolina, and the Executive shall not be
entitled to demand indemnification, reimbursement or payment hereunder –

 

(1) if and to the extent indemnification, reimbursement, or payment constitutes
a “prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or

 

(2) for any claim or any part thereof as to which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to BNC Bancorp or Bank of North Carolina or with reckless
disregard for the best interests of BNC Bancorp, or

 

(3) for any claim or any part thereof arising under Section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or

 

(4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which he
was not entitled, or

 

(5) any proceeding initiated by the Executive without the consent or
authorization of BNC Bancorp’s board of directors, but this exclusion shall not
apply with respect to any claims brought by the Executive (a) to enforce his
rights under this Employment Agreement, or (b) in any Proceeding initiated by
another person or entity whether or not such claims were brought by the
Executive against a person or entity who was otherwise a party to such
proceeding.

 

(c) Insurance. BNC Bancorp shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Employment
Agreement.

 

ARTICLE 5

TERMINATION OF EMPLOYMENT

 

5.1 TERMINATION BY THE EMPLOYER. (a) Death or Disability. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to BNC, for twelve months after the
Executive’s death BNC shall assist the Executive’s family with continuing health
care coverage under COBRA substantially identical to that provided for the
Executive before his death.

 

By delivery of written notice 30 days in advance to the Executive, BNC may
terminate the Executive’s employment if the Executive is disabled. For purposes
of this Employment Agreement, the Executive shall be considered “disabled” if an
independent physician selected by BNC and reasonably acceptable to the Executive
or his legal representative determines that, because of illness or accident, the
Executive is unable to perform his duties



--------------------------------------------------------------------------------

and will be unable to perform his duties for a period of 90 consecutive days.
The Executive shall not be considered disabled, however, if he returns to work
on a full-time basis within 30 days after BNC gives him notice of termination
due to disability. If the Executive is terminated by either of BNC Bancorp or
Bank of North Carolina because of disability, his employment with the other
shall also terminate at the same time.

 

(b) Termination Without Cause. With written notice to the Executive 60 days in
advance, BNC may terminate the Executive’s employment without Cause. If the
Executive is terminated without Cause by either of BNC Bancorp or Bank of North
Carolina, he shall be deemed also to have been terminated without Cause by the
other.

 

(c) Termination with Cause. BNC may terminate the Executive’s employment with
Cause. If the Executive is terminated for Cause by either of BNC Bancorp or Bank
of North Carolina, he shall be deemed also to have been terminated for Cause by
the other. The Executive shall not be deemed to have been terminated for Cause
under this Employment Agreement unless and until there is delivered to the
Executive a copy of a resolution duly adopted at a meeting of the board of
directors called and held for such purpose, which resolution shall (1) contain
findings that, in the good faith opinion of the board, the Executive has
committed an act constituting Cause, and (2) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of at least 75% of
the directors of BNC Bancorp then in office or 75% of the directors of Bank of
North Carolina then in office, in either case excluding the Executive, at a
meeting duly called and held for that purpose. Notice of the meeting and the
proposed termination for Cause shall be given to the Executive a reasonable
amount of time before the board’s meeting. The Executive and his counsel (if the
Executive chooses to have counsel present) shall have a reasonable opportunity
to be heard by the board at the meeting. Nothing in this Employment Agreement
limits the Executive’s or his beneficiaries’ right to contest the validity or
propriety of the board’s determination of Cause.

 

(d) Definition of Cause. For purposes of this Employment Agreement, “Cause”
means any of the following –

 

(1) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of his employment with BNC Bancorp or Bank of North Carolina. For
purposes of this Employment Agreement, no act or failure to act on the part of
the Executive shall be deemed to have been intentional if it was due primarily
to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of BNC, or

 

(2) intentional violation of any law or significant policy of BNC Bancorp or
Bank of North Carolina committed in connection with the Executive’s employment,
which, in BNC Bancorp’s or Bank of North Carolina’s sole judgment, has an
adverse effect on BNC Bancorp or Bank of North Carolina, or

 

(3) the Executive’s gross negligence or gross neglect of duties in the
performance of his duties to BNC Bancorp or Bank of North Carolina, or

 

(4) intentional wrongful damage by the Executive to the business or property of
BNC Bancorp or Bank of North Carolina, including without limitation the
reputation of BNC Bancorp or Bank of North Carolina, which in BNC’s sole
judgment causes material harm to BNC Bancorp or Bank of North Carolina, or

 

(5) a breach by the Executive of his fiduciary duties to BNC Bancorp and its
stockholders or misconduct involving dishonesty, in either case whether in his
capacity as an officer or as a director of BNC Bancorp or Bank of North
Carolina, or



--------------------------------------------------------------------------------

(6) a breach by the Executive of this Employment Agreement that, in the sole
judgment of BNC Bancorp or Bank of North Carolina, is a material breach, which
breach is not corrected by the Executive within 10 days after receiving written
notice of the breach, or

 

(7) removal of the Executive from office or permanent prohibition of the
Executive from participating in Bank of North Carolina’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), or

 

(8) conviction of the Executive for or plea of nolo contendere to a felony or
conviction of or plea of nolo contendere to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more.

 

5.2 TERMINATION BY THE EXECUTIVE. The Executive may terminate his employment
with written notice to BNC Bancorp 60 days in advance, whether with or without
Good Reason. If the Executive terminates with Good Reason, the termination will
take effect at the conclusion of the 60-day period unless the event or
circumstance constituting Good Reason is cured by BNC or unless the notice of
termination for Good Reason is revoked by the Executive within the 60-day
period. For purposes of this Employment Agreement, “Good Reason” means any of
the following events occur without the Executive’s written consent –

 

(a) Reduced Base Salary: reduction of the Executive’s Base Salary,

 

(b) Participation in Benefit Plans Reduced or Terminated: reduction of the
Executive’s bonus, incentive, and other compensation award opportunities under
BNC Bancorp’s benefit plans or Bank of North Carolina’s benefit plans, unless in
the case of either company a company-wide reduction of all officers’ award
opportunities occurs simultaneously, or termination of the Executive’s
participation in any officer or employee benefit plan maintained by BNC Bancorp
or by Bank of North Carolina, unless the plan is terminated because of changes
in law or loss of tax deductibility to BNC for contributions to the plan, or
unless the plan is terminated as a matter of BNC Bancorp policy or Bank of North
Carolina policy applied equally to all participants in the plan,

 

(c) Reduced Responsibilities or Status:

 

(1) assignment to the Executive of duties that are materially inconsistent with
the Executive’s position as BNC Bancorp’s principal executive officer or that
represent a reduction of his authority,

 

(2) failure to appoint or reappoint the Executive as President and Chief
Executive Officer of BNC Bancorp,

 

(3) failure to nominate the Executive as a director of BNC Bancorp, or

 

(4) failure to elect or reelect the Executive or cause the Executive to be
elected or reelected to the board of directors of Bank of North Carolina in
accordance with Section 1.2(b) of this Employment Agreement,

 

(d) Failure to Obtain Assumption Agreement: failure to obtain an assumption of
BNC’s obligations under this Employment Agreement by any successor to BNC
Bancorp, regardless of whether such entity becomes a successor to BNC Bancorp as
a result of a merger, consolidation, sale of assets, or other form of
reorganization,

 

(e) Material Breach: a material breach of this Employment Agreement by BNC that
is not corrected within a reasonable time, or



--------------------------------------------------------------------------------

(f) Relocation of the Executive: relocation of BNC Bancorp’s principal executive
offices, or requiring the Executive to change his principal work location, to
any location that is more than 15 miles from the location of BNC Bancorp’s
principal executive offices on the date of this Employment Agreement.

 

5.3 NOTICE. Any purported termination by BNC or by the Executive shall be
communicated by written notice of termination to the other. The notice must
state the specific termination provision of this Employment Agreement relied
upon. The notice must also state the date on which termination shall become
effective, which shall be a date not earlier than the date of the termination
notice. If termination is for Cause or with Good Reason, the notice must state
in reasonable detail the facts and circumstances forming the basis for
termination of the Executive’s employment.

 

ARTICLE 6

COMPENSATION AND BENEFITS AFTER TERMINATION

 

6.1 CAUSE. If the Executive’s employment terminates for Cause, the Executive
shall receive the salary to which he was entitled through the date on which
termination became effective and any other benefits to which he may be entitled
under BNC’s benefit plans and policies in effect on the date of termination.

 

6.2 TERMINATION BY THE EXECUTIVE OTHER THAN FOR GOOD REASON. If the Executive
terminates employment other than for Good Reason, the Executive shall receive
the salary to which he is entitled through the date on which his termination
becomes effective and any other benefits to which he may be entitled under BNC’s
benefit plans and policies.

 

6.3 CONTINUED SALARY IN THE CASE OF TERMINATION BECAUSE OF DISABILITY. If the
Executive’s employment terminates because of his disability, the Executive shall
receive the salary earned through the date on which termination became
effective, any unpaid bonus or incentive compensation due to the Executive for
the calendar year preceding the calendar year in which the termination became
effective, any payments the Executive is eligible to receive under any
disability insurance program in which the Executive participates, such other
benefits to which he may be entitled under BNC’s benefit plans, policies, and
agreements, and any benefits provided for elsewhere in this Employment
Agreement.

 

6.4 TERMINATION WITHOUT CAUSE AND TERMINATION FOR GOOD REASON. (a) Continued
Salary. If BNC terminates the Executive’s employment without Cause or if the
Executive terminates employment for Good Reason, the Executive shall continue to
receive the Base Salary for the unexpired term of this Employment Agreement, but
he shall not be entitled to continued participation in BNC’s or a subsidiary’s
401(k) retirement plan(s) or any stock-based plans. BNC and the Executive
acknowledge and agree that the compensation and benefits under this paragraph
(a) shall not be payable if compensation and benefits are payable or shall have
been previously paid to the Executive under Article 7 of this Agreement. That
is, the parties acknowledge and agree that the Executive shall not be entitled
to duplicative compensation and benefit payments under paragraph (a) and under
Article 7 if the Executive’s employment is terminated without Cause or if the
Executive terminates employment with Good Reason.

 

(b) Cash-out of Value of Unvested Stock Options. If BNC terminates the
Executive’s employment without Cause or if the Executive terminates employment
with Good Reason before full vesting of stock options then held by him, the
Executive shall be entitled to receive from BNC an amount equal to the value of
the unvested stock options as of the effective date of termination. Amounts
payable under this paragraph (b) shall be paid in a single lump sum within 90
days after termination of the Executive’s employment.

 

(c) Cash-out of the Executive’s 401(k) Retirement Plan Account. If BNC
terminates the Executive’s employment without Cause or if the Executive
terminates employment with Good Reason before full vesting of the amounts
credited to his account as a result of matching or discretionary contributions
by BNC under the BNC’s 401(k) Plan, the Executive shall be entitled to receive
from BNC an amount in cash equal to the value of any unvested contributions as
of the effective date of termination.



--------------------------------------------------------------------------------

(d) Outplacement and Support. If BNC terminates the Executive’s employment
without Cause or if the Executive terminates employment with Good Reason, BNC
shall pay or cause to be paid to the Executive reasonable outplacement expenses
in an amount up to $25,000, and for one year after termination BNC shall provide
the Executive with the use of office space and reasonable office support
facilities, including secretarial assistance.

 

6.5 POST-TERMINATION LIFE AND MEDICAL COVERAGE. If the Executive’s employment
terminates involuntarily but without Cause, or voluntarily but with Good Reason,
or because of disability, BNC shall continue or cause to be continued at BNC’s
expense life and medical insurance benefits in effect during the two years
preceding the date of the Executive’s termination. The benefits provided by this
Section 6.5 shall continue until the first to occur of (a) the Executive’s
return to employment with BNC or another employer, (b) the Executive’s
attainment of age 65, (c) the Executive’s death, or (d) the end of the term
remaining under this Employment Agreement at the time of the Executive’s
termination. If BNC cannot provide such benefits because the Executive is no
longer an employee, BNC shall pay or cause to be paid to the Executive an amount
in cash equal to the Executive’s cost to obtain such benefits.

 

6.6 SUPPLEMENTAL RETIREMENT PLAN. Bank of North Carolina and the Executive have
entered into a Salary Continuation Agreement dated as of December 31, 2004.
Unless the Salary Continuation Agreement explicitly provides otherwise, whether
benefits are properly payable to the Executive under the Salary Continuation
Agreement shall be determined solely by reference to that agreement.

 

6.7 BENEFITS UNDER SECTIONS 6.3, 6.4, AND 6.5 ARE CONDITIONAL UPON THE EXECUTIVE
ENTERING INTO A NONCOMPETITION AGREEMENT IN THE FORM ATTACHED AS APPENDIX A. The
Executive shall not be entitled to any benefits under Sections 6.3, 6.4, and 6.5
of this Employment Agreement unless he executes and complies with the terms of a
noncompetition agreement in substantially the form attached to this Employment
Agreement as Appendix A. Execution of and compliance with the terms of the
noncompetition agreement is not required, however, if a Change in Control shall
have occurred within 12 months before termination of the Executive’s employment
or if benefits are paid or payable to the Executive under Article 7 of this
Employment Agreement.

 

ARTICLE 7

CHANGE IN CONTROL BENEFITS

 

7.1 CHANGE IN CONTROL TERMINATION BENEFITS. (a) Termination of Employment After
a Change in Control. If a Change in Control occurs during the term of this
Employment Agreement, the Executive shall be entitled to the lump sum payment
specified in paragraph (b) below if the Executive’s employment terminates
voluntarily or involuntarily but without Cause within 12 months after the Change
in Control. If the Executive is removed from office or if his employment
terminates before a Change in Control occurs but after discussions with a third
party regarding a Change in Control commence, and if those discussions
ultimately conclude with a Change in Control, then for purposes of this
Employment Agreement the removal of the Executive or termination of his
employment shall be deemed to have occurred after the Change in Control.

 

(b) Lump Sum Payment: BNC shall make or cause to be made a lump-sum payment to
the Executive in an amount in cash equal to three times the Executive’s annual
compensation. For this purpose, annual compensation means (1) the Executive’s
Base Salary at the time of the Change in Control or at the time Executive’s
employment terminates, whichever is greater, plus (2) any bonuses or incentive
compensation earned for the calendar year ended immediately before the year in
which termination of employment occurs or the year in which the Change in
Control occurs, whichever is greater, in either case regardless of when the
bonus or incentive compensation earned for the preceding calendar year is paid
and regardless of whether all or part of the bonus or incentive compensation is
subject to elective deferral. The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. The payment required under this paragraph (b) is payable no later
than five business days after the Executive’s employment terminates.



--------------------------------------------------------------------------------

(c) Benefit Plans: In addition to life and medical insurance benefits under
Section 6.5 of this Employment Agreement and any benefits to which the Executive
may be entitled under the Salary Continuation Agreement referred to in Section
6.6 of this Employment Agreement, if the Executive’s employment terminates
voluntarily or involuntarily but without Cause within 12 months after a Change
in Control, BNC shall (1) cause the Executive to become fully vested in any
qualified and non-qualified plans, programs, or arrangements in which the
Executive participated if the plan, program, or arrangement does not address the
effect of a change in control, and (2) contribute or cause to be contributed to
the Executive’s 401(k) plan account the matching and profit-sharing
contributions, if any, that would have been made had the Executive’s employment
not terminated before the end of the plan year.

 

7.2 DEFINITION OF CHANGE IN CONTROL. For purposes of this Agreement, “Change in
Control” means any one of the following events occurs –

 

(a) Merger. BNC Bancorp merges into or consolidates with another corporation, or
merges another corporation into BNC Bancorp, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were holders of BNC
Bancorp’s voting securities immediately before the merger or consolidation. For
purposes of this Agreement, the term “person” means an individual, corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or other entity,

 

(b) Acquisition of Significant Share Ownership. after the date of this Agreement
a report on Schedule 13D, Schedule TO, or another form or schedule (other than
Schedule 13G) is filed or is required to be filed under Sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of the combined voting power of BNC Bancorp’s voting
securities outstanding (but this paragraph (b) shall not apply to beneficial
ownership of voting shares held by Bank of North Carolina in a fiduciary
capacity or beneficial ownership of voting shares held by an employee benefit
plan of Bank of North Carolina),

 

(c) Change in Board Composition. during any period of two consecutive years,
individuals who constitute BNC Bancorp’s board of directors at the beginning of
the two-year period cease for any reason to constitute at least a majority
thereof; provided, however, that – for purposes of this paragraph (c) – each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a vote of at least two-thirds (b) of the directors
who were directors at the beginning of the period shall be deemed to have been a
director at the beginning of the two-year period, or

 

(d) Sale of Assets. BNC Bancorp sells to a third party all or substantially all
of BNC Bancorp’s assets. For this purpose, sale of all or substantially all of
BNC Bancorp’s assets includes sale of Bank of North Carolina alone.

 

7.3 NO MULTIPLE SEVERANCE PAYMENTS. If the Executive receives payment under
Section 7.1 he shall not be entitled to any additional severance benefits under
Section 6.4(a) of this Employment Agreement.

 

7.4 GROSS-UP FOR TAXES. (a) Additional Payment to Account for Excise Taxes. If
the Executive receives the lump sum payment under Section 7.1 of this Employment
Agreement and acceleration of benefits under any other benefit, compensation, or
incentive plan or arrangement with BNC (collectively, the “Total Benefits”), and
if any part of the Total Benefits is subject to the Excise Tax under section
280G and section 4999 of the Internal Revenue Code (the “Excise Tax”), BNC shall
pay to the Executive the following additional amounts, consisting of (x) a
payment equal to the Excise Tax payable by the Executive under section 4999 on
the Total Benefits (the “Excise Tax Payment”) and (y) a payment equal to the
amount necessary to provide the Excise Tax Payment net of all income, payroll,
and excise taxes. Together, the additional amounts described in clauses (x) and
(y) are referred to in this Employment Agreement as the “Gross-Up Payment
Amount.” Payment of the Gross-Up Payment Amount shall be made in addition to the
amount set forth in Section 7.1.



--------------------------------------------------------------------------------

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  (1) Determination of “Parachute Payments” Subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s termination of employment (whether
under the terms of this Employment Agreement or any other agreement or any other
benefit plan or arrangement with BNC, any person whose actions result in a
Change in Control, or any person affiliated with BNC or such person) shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Internal Revenue Code, and all “excess parachute payments” within the meaning of
section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of the certified public accounting firm that is retained by BNC as of
the date immediately before the Change in Control (the “Accounting Firm”) such
other payments or benefits do not constitute (in whole or in part) parachute
payments, or such excess parachute payments represent (in whole or in part)
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4) of the Internal Revenue Code in excess of the “base amount”
(as defined in section 280G(b)(3) of the Internal Revenue Code), or are
otherwise not subject to the Excise Tax,

 

  (2) Calculation of Benefits Subject to Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (a) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (b) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  (3) Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Internal Revenue Code.

 

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes (calculated by assuming that any reduction under section
68 of the Internal Revenue Code in the amount of itemized deductions allowable
to the Executive applies first to reduce the amount of such state and local
income taxes that would otherwise be deductible by the Executive, and applicable
federal FICA and Medicare withholding taxes).

 

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Executive’s employment terminated, the Executive shall repay
to BNC – when the amount of the reduction in Excise Tax is finally determined –
the portion of the Gross-Up Payment Amount attributable to the reduction (plus
that portion of the Gross-Up Payment Amount attributable to the Excise Tax,
federal, state and local income taxes and FICA and Medicare withholding taxes
imposed on the Gross-Up Payment Amount being repaid by the Executive to the
extent that the repayment results in a reduction in Excise Tax, FICA and
Medicare withholding taxes and/or a federal, state or local income tax
deduction).

 

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), BNC shall make an additional payment to the Executive
for that excess (plus any interest, penalties or additions payable by the
Executive for the excess) when the amount of the excess is finally determined.



--------------------------------------------------------------------------------

(b) Responsibilities of the Accounting Firm and BNC. Determinations Shall Be
Made by the Accounting Firm. Subject to the provisions of Section 7.4(a), all
determinations required to be made under this Section 7.4(b) – including whether
and when a Gross-Up Payment Amount is required, the amount of the Gross-Up
Payment Amount and the assumptions to be used to arrive at the determination
(collectively, the “Determination”) – shall be made by the Accounting Firm,
which shall provide detailed supporting calculations both to BNC and the
Executive within 15 business days after receipt of notice from BNC or the
Executive that there has been a Gross-Up Payment Amount, or such earlier time as
is requested by BNC.

 

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by BNC. BNC
shall enter into any agreement requested by the Accounting Firm in connection
with the performance of its services hereunder.

 

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect, and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

 

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on BNC and the Executive.
Because of the uncertainty in determining whether any of the Total Benefits will
be subject to the Excise Tax at the time of the Determination, it is possible
that a Gross-Up Payment Amount that should have been made will not have been
made by BNC (“Underpayment”), or that a Gross-Up Payment Amount will be made
that should not have been made by BNC (“Overpayment”). If, after a Determination
by the Accounting Firm, the Executive is required to make a payment of
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred. The Underpayment (together with interest at the
rate provided in section 1274(d)(2)(B) of the Internal Revenue Code) shall be
paid promptly by BNC to or for the benefit of the Executive. If the Gross-Up
Payment Amount exceeds the amount necessary to reimburse the Executive for his
Excise Tax according to Section 7.4(a), the Accounting Firm shall determine the
amount of the Overpayment that has been made. The Overpayment (together with
interest at the rate provided in section 1274(d)(2)(B) of the Internal Revenue
Code) shall be paid promptly by the Executive to or for the benefit of BNC.
Provided that his expenses are reimbursed by BNC, the Executive shall cooperate
with any reasonable requests by BNC in any contests or disputes with the
Internal Revenue Service relating to the Excise Tax.

 

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Employment Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

 

ARTICLE 8

CONFIDENTIALITY AND CREATIVE WORK

 

8.1 NON-DISCLOSURE. The Executive covenants and agrees that he will not reveal
to any person, firm, or corporation any confidential information of any nature
concerning BNC or its business, or anything connected therewith. As used in this
Article 8, the term “confidential information” means all of BNC Bancorp’s and
its affiliates’ confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Employment Agreement, including but not limited to –

 

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,



--------------------------------------------------------------------------------

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

 

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

 

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of BNC, or (2) otherwise than by or at
the direction of the Executive. This Section 8.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of his authority.

 

8.2 RETURN OF MATERIALS. The Executive agrees to deliver or return to BNC upon
termination, upon expiration of this Employment Agreement, or as soon thereafter
as possible, all written information and any other similar items furnished by
BNC or prepared by the Executive in connection with his services hereunder. The
Executive will retain no copies thereof after termination of this Employment
Agreement or termination of the Executive’s employment with BNC.

 

8.3 INJUNCTIVE RELIEF. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to BNC if the Executive fails to
observe the obligations imposed on him by this Article 8. Accordingly, if BNC
institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to BNC,
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists.

 

8.4 AFFILIATES’ CONFIDENTIAL INFORMATION IS COVERED; CONFIDENTIALITY OBLIGATION
SURVIVES TERMINATION. For purposes of this Employment Agreement, the term
“affiliate” of BNC Bancorp includes Bank of North Carolina and any entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Bank of North Carolina. The
rights and obligations set forth in this Article 8 shall survive termination of
this Employment Agreement.

 

8.5 CREATIVE WORK. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Employment Agreement, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by BNC. The Executive hereby assigns to BNC
Bancorp and to Bank of North Carolina all rights, title, and interest, whether
by way of copyrights, trade secret, trademark, patent, or otherwise, in all such
work or work product, regardless of whether the same is subject to protection by
patent, trademark, or copyright laws.

 

ARTICLE 9

MISCELLANEOUS

 

9.1 SUCCESSORS AND ASSIGNS. (a) This Employment Agreement Is Binding on BNC’s
Successors. This Employment Agreement shall be binding upon BNC Bancorp and any
successor to BNC Bancorp, including any persons acquiring directly or indirectly
all or substantially all of the business or assets of BNC Bancorp by purchase,
merger, consolidation, reorganization, or otherwise. Any such successor shall
thereafter be deemed to be “BNC Bancorp” for purposes of this Employment
Agreement. But this Employment Agreement and BNC’s obligations under this
Employment Agreement are not otherwise assignable, transferable, or delegable by
BNC. By agreement in form and substance satisfactory to the Executive, BNC
Bancorp shall require any successor to all or substantially all of the business
or assets of BNC Bancorp expressly to assume and agree to perform this
Employment Agreement in the same manner and to the same extent BNC would be
required to perform if no such succession had occurred.



--------------------------------------------------------------------------------

(b) This Employment Agreement Is Enforceable by the Executive and His Heirs.
This Employment Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

(c) This Employment Agreement Is Personal in Nature and Is Not Assignable. This
Employment Agreement is personal in nature. Without written consent of the other
parties, no party shall assign, transfer, or delegate this Employment Agreement
or any rights or obligations under this Employment Agreement, except as
expressly provided herein. Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder is not assignable
or transferable, whether by pledge, creation of a security interest, or
otherwise, except for a transfer by the Executive’s will or by the laws of
descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this Section 9.1, BNC shall have no liability to pay any
amount to the assignee or transferee.

 

9.2 GOVERNING LAW, JURISDICTION AND FORUM. This Employment Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. By entering into this Employment Agreement, the Executive
acknowledges that he is subject to the jurisdiction of both the federal and
state courts in the State of North Carolina. Any actions or proceedings
instituted under this Employment Agreement shall be brought and tried solely in
courts located in Davidson County, North Carolina or in the federal court having
jurisdiction in Burlington, North Carolina. The Executive expressly waives his
rights to have any such actions or proceedings brought or tried elsewhere.

 

9.3 ENTIRE AGREEMENT. This Employment Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by BNC, and any oral
or written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Employment
Agreement, are hereby rescinded, revoked, and rendered null and void by the
parties. The Salary Continuation Agreement and the Split Dollar Agreement and
Endorsement and the parties’ rights and obligations thereunder shall remain in
full force and effect according to the terms thereof, as the same may be amended
and restated after the date of this Employment Agreement. Without limiting the
generality of the foregoing, the parties hereto acknowledge and agree that this
Employment Agreement supersedes in its entirety the employment agreement dated
as of January 1, 1999, entered into by the Executive and Bank of North Carolina,
as amended or supplemented. The January 1, 1999 employment agreement shall
hereafter be void and of no force or effect.

 

9.4 NOTICES. Any notice under this Employment Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of BNC Bancorp at the time of the delivery of such notice, and
properly addressed to BNC Bancorp if addressed to BNC Bancorp, 831 Julian
Avenue, Thomasville, North Carolina 27361-1148, Attention: Corporate Secretary.

 

9.5 SEVERABILITY. In the case of conflict between any provision of this
Employment Agreement and any statute, regulation, or judicial precedent, the
latter shall prevail, but the affected provisions of this Employment Agreement
shall be curtailed and limited solely to the extent necessary to bring them
within the requirements of law. If any provision of this Employment Agreement is
held by a court of competent jurisdiction to be indefinite, invalid, void or
voidable, or otherwise unenforceable, the remainder of this Employment Agreement
shall continue in full force and effect unless that would clearly be contrary to
the intentions of the parties or would result in an injustice.

 

9.6 CAPTIONS AND COUNTERPARTS. The captions in this Employment Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Employment Agreement. This Employment Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

9.7 NO DUTY TO MITIGATE. BNC hereby acknowledges that it will be difficult and
could be impossible (a) for the Executive to find reasonably comparable
employment after his employment terminates, and (b) to measure the amount of
damages the Executive may suffer as a result of termination. Additionally, BNC
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Accordingly,
BNC further acknowledges that the payment of severance benefits under this
Employment Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Employment Agreement by seeking other employment. Moreover, the
amount of any payment provided for in this Employment Agreement shall not be
reduced by any compensation earned or benefits provided as the result of
employment of the Executive or as a result of the Executive being self-employed
after termination of his employment.

 

9.8 AMENDMENT AND WAIVER. This Employment Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Employment
Agreement shall not be construed to be a waiver of any such provision, nor
affect the validity of this Employment Agreement or any part thereof or the
right of any party thereafter to enforce each and every such provision. No
waiver or any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.

 

9.9 PAYMENT OF LEGAL FEES. BNC is aware that after a Change in Control
management could cause or attempt to cause BNC to refuse to comply with its
obligations under this Employment Agreement, or could institute or cause or
attempt to cause BNC to institute litigation seeking to have this Employment
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Employment Agreement. In
these circumstances, the purpose of this Employment Agreement would be
frustrated. It is BNC’s intention that the Executive not be required to incur
the expenses associated with the enforcement of his rights under this Employment
Agreement, whether by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
granted to the Executive hereunder. It is BNC’s intention that the Executive not
be forced to negotiate settlement of his rights under this Employment Agreement
under threat of incurring expenses. Accordingly, if after a Change in Control
occurs it appears to the Executive that (a) BNC has failed to comply with any of
its obligations under this Employment Agreement, or (b) BNC or any other person
has taken any action to declare this Employment Agreement void or unenforceable,
or instituted any litigation or other legal action designed to deny, diminish,
or to recover from the Executive the benefits intended to be provided to the
Executive hereunder, BNC irrevocably authorizes the Executive from time to time
to retain counsel of his choice, at BNC’s expense as provided in this Section
9.9, to represent the Executive in connection with the initiation or defense of
any litigation or other legal action, whether by or against BNC or any director,
officer, stockholder, or other person affiliated with BNC, in any jurisdiction.
Notwithstanding any existing or previous attorney-client relationship between
BNC and any counsel chosen by the Executive under this Section 9.9, BNC
irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and BNC and the Executive agree that a
confidential relationship shall exist between the Executive and that counsel.
The fees and expenses of counsel selected from time to time by the Executive as
provided in this section shall be paid or reimbursed to the Executive by BNC on
a regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with such counsel’s customary
practices, up to a maximum aggregate amount of $500,000, whether suit be brought
or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings. BNC’s obligation to pay the Executive’s legal fees provided by this
Section 9.9 operates separately from and in addition to any legal fee
reimbursement obligation BNC Bancorp or Bank of North Carolina may have with the
Executive under any separate severance or other agreement.

 

9.10 CONSULTATION WITH COUNSEL AND INTERPRETATION OF THIS EMPLOYMENT AGREEMENT.
The Executive acknowledges and agrees that he has had the assistance of counsel
of his choosing in the negotiation of this Employment Agreement, or he has
chosen not to have the assistance of his own counsel. Both parties hereto having
participated in the negotiation and drafting of this Employment Agreement, they
hereby agree that there shall not be strict interpretation against either party
in connection with any review of this Employment Agreement in which
interpretation thereof is an issue.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

BNC BANCORP By:  

/s/ W. Groome Fulton, Jr.

--------------------------------------------------------------------------------

Its:   Chairman BANK OF NORTH CAROLINA By:  

/s/ David B. Spencer

--------------------------------------------------------------------------------

Its:   EVP and CFO EXECUTIVE

/s/ W. Swope Montgomery, Jr.

--------------------------------------------------------------------------------

W. Swope Montgomery, Jr.